Supreme Court of Florida
                                   ____________

                                   No. SC18-1132
                                   ____________

                               DAVID L. GRIFFIN,
                                   Petitioner,

                                         vs.

                       LASALLE BANK, N.A., etc., et al.,
                               Respondents.

                                  February 6, 2020

POLSTON, J.

      David Griffin seeks review of the decision of the First District Court of

Appeal in LaSalle Bank, N.A. v. Griffin, 248 So. 3d 191 (Fla. 1st DCA 2018),

regarding whether the circuit court presiding over the foreclosure action has

continuing jurisdiction to consider a third-party purchaser’s motion to recover the

value of repairs and improvements made to the property he purchased at a

foreclosure sale that was later vacated. 1 For the reasons that follow, we conclude

that the circuit court had continuing jurisdiction to consider Griffin’s motion for

damages. Accordingly, we quash the First District’s decision.


      1. We have jurisdiction. See art. V, § 3(b)(3), Fla. Const.
                          I. BACKGROUND

The First District set forth the pertinent facts as follows:

       Petitioner LaSalle Bank, N.A., seeks a writ of prohibition to
prevent the circuit court from considering a motion for damages due
to betterment that a third party purchaser filed against Petitioner after
the circuit court entered a final judgment of foreclosure in Petitioner’s
favor. Agreeing that the circuit court lacks jurisdiction to consider the
motion, we grant the writ.
       The circuit court entered a final judgment of foreclosure in
March of 2010. Before the foreclosure sale, the defendant property
owners, with Petitioner’s approval, entered into a short sale agreement
with a third party, John Warren, and negotiated a sale price of
$900,000. However, due to an error, the law firm representing
Petitioner at the time did not file a motion to cancel the sale. The
property was sold at a foreclosure sale to Respondent David Griffin
for $75,000.
       Three days after a certificate of title was issued to Griffin,
Petitioner moved to vacate the sale and title. In December of 2011,
the circuit court granted the motion and entered an order vacating sale.
The circuit court found that Griffin was the brother-in-law of John
Warren, appeared at the sale at the request of John Warren, and
purchased the property pursuant to the instructions of John Warren
and using funds provided by John Warren. The court found that the
foreclosure bid was grossly inadequate, and that while there was no
misconduct, Griffin knowingly capitalized on Petitioner’s law firm’s
failure to cancel the sale and his bid could not be characterized as a
good faith bid. Griffin had objected to the motion to vacate, claiming
that he had spent approximately $160,000 related to the repair of the
property.
       Griffin moved for rehearing of the order vacating sale, arguing
that the order failed to order the return of his purchase funds to him
and had not reserved jurisdiction to determine the amount of money
he was owed for his improvements to the property. Thereafter, on
June 21, 2012, the circuit court entered an amended order vacating
sale. The sale remained vacated, but the amended order provided that
Griffin was entitled to a return of his foreclosure sale purchase price.
The circuit court also “reserve[d] jurisdiction to consider whether or
not Mr. Griffin is entitled to damages and or other relief for the value

                                   -2-
      added to the Property for the repairs and improvements made by Mr.
      Griffin to the Property. Mr. Griffin shall have twenty (20) days from
      the date of this Amended Order Vacating sale to file an appropriate
      pleading with this Court seeking damages or such other relief as the
      Court deems just.”
             On July 11, 2012, Griffin filed a motion for damages due to
      betterment. He sought the value of the improvements he had made to
      the property, in the amount of $368,000. The motion remained
      pending for over four years, as a subsequent foreclosure sale was
      vacated and the foreclosure sale was rescheduled two more times. In
      October of 2016, the circuit court granted Griffin’s motion to refer his
      motion for damages to mediation. No agreement was reached at
      mediation, and, at a foreclosure sale in May of 2017, the property was
      sold to U.S. Bank in its capacity as Successor Trustee. In August of
      2017, Griffin noticed his motion for damages for hearing, and the
      circuit court again referred the matter to mediation.
             At that point, Petitioner moved to strike the order referring the
      case to mediation, arguing the circuit court was without jurisdiction to
      order it to mediate the motion for damages more than seven years
      after the foreclosure judgment had become final. The circuit court
      denied this motion, finding it had jurisdiction to order the parties to
      mediation.

Griffin, 248 So. 3d at 191-92.

      On appeal, the First District concluded “that the circuit court did not have

jurisdiction to entertain Griffin’s third-party motion for damages after it rendered

the final judgment of foreclosure in 2010.” Id. at 192. The First District explained

that “the trial [c]ourt loses jurisdiction of a cause after a judgment or final decree

has been entered and the time for filing petition for rehearing or motion for new

trial has expired or same has been denied.” Id. (internal quotation marks omitted)

(quoting Travelers Cas. & Sur. Co. of Am. v. Culbreath Isles Prop. Owners Ass’n,

Inc., 103 So. 3d 896, 899 (Fla. 2d DCA 2012)). The First District further

                                          -3-
concluded that the circuit court’s reservation of jurisdiction to consider Griffin’s

claim “was not related to its ability to enforce the final judgment of foreclosure”

and that “Griffin’s motion for damages raised a new claim” that exceeded the

circuit court’s jurisdiction. Id. at 193. The First District also concluded that

LaSalle Bank did not waive this jurisdictional defect by participating in the first

mediation because such a claim cannot be waived. Id. Ultimately, the First

District “grant[ed] the petition for writ of prohibition and quash[ed] the order

denying [the bank’s] motion to strike the order referring the case to mediation.”

Id.

                                    II. ANALYSIS

      Griffin argues that the circuit court presiding over the foreclosure action has

continuing jurisdiction to consider his motion for damages for repairs and

improvements made to the property he purchased at a foreclosure sale that was

later vacated.2 We agree and quash the First District’s decision.

      “In a foreclosure case, after entry of a final judgment and expiration of time

to file a motion for rehearing or for a new trial, the trial court loses jurisdiction of

the case . . . unless jurisdiction was reserved to address that matter or the issue is


       2. “Questions regarding the trial court’s jurisdiction are reviewed de novo.”
Marlin Yacht Mfg., Inc. v. Nichols, 254 So. 3d 1022, 1024 (Fla. 4th DCA 2018);
see also State v. Green, 256 So. 3d 957, 958 (Fla. 1st DCA 2018) (“We review de
novo the issue of whether a trial court’s jurisdiction expired or was divested.”).


                                          -4-
allowed to be considered post-judgment by statute or under a provision of the

Florida Rules of Civil Procedure.” Cent. Mortg. Co. v. Callahan, 155 So. 3d 373,

375 (Fla. 3d DCA 2014) (alteration in original) (quoting Ross v. Damas, 31 So. 3d
201, 203 (Fla. 3d DCA 2010)). However, a court of equity has the power to set

aside the sale of mortgaged property made pursuant to foreclosure “to protect

parties from all fraud, unfairness, and imposition.” Macfarlane v. Macfarlane, 39
So. 995, 998 (Fla. 1905). This Court has reemphasized “that the trial courts’ use of

their equity powers in resolving disputes pertaining to judicial foreclosure sale set

aside actions is essential.” Arsali v. Chase Home Fin. LLC, 121 So. 3d 511, 518

(Fla. 2013).

      In Bridier v. Burns, 4 So. 2d 853, 853 (Fla. 1941), opinion supplemented on

other grounds, 7 So. 2d 142 (Fla. 1942), this Court addressed the claims of the

“owners of the equity of redemption” to take possession of the premises following

a foreclosure sale set aside. The purchasers were “Clive Hansard and wife, Olivia

Hansard.” Id. The Hansards “assert[ed] large sums of money [were] due them for

betterments to the property made in good faith.” Id. at 855. This Court explained

that “[t]he purchaser also is entitled to be put into the same situation he was before

the purchase.” Id. at 854. This Court further explained that the purchaser is also

entitled to such sums the purchaser may have paid out in good faith, relying on the

validity of the title transferred under the sales, for improvements on the property, at


                                         -5-
least to the extent that the value of the property was increased by such

improvements. Id. at 855. This Court directed, following the order vacating the

Hansards’ title, that the lower court should require the Hansards to account for

rents collected following the vacated sale; order “the parties to file pleadings,

thereby arriving at issues as to the credits and debits which have accrued since the

entry of the final decree”; and enter judgment on those new pleadings. Id.

Accordingly, the circuit court retained jurisdiction to address claims the Hansards

could have raised arising after the order vacating their title. See id.

      Contrary to our decision in Bridier, the First District in this case concluded

that the circuit court lost jurisdiction to address a purchaser’s claims arising after

the final judgment and that Griffin’s claims are appropriately the subject of a new

proceeding. Griffin, 248 So. 3d at 193. In our decision in Bridier, the circuit court

retained jurisdiction to address claims the purchasers could have raised arising

after entry of final judgment and vacated foreclosure sale. 4 So. 2d at 855; see also

Macfarlane, 39 So. at 998 (in the same action in the trial court involving the

original foreclosure action, the trial court had continuing jurisdiction to enter an

order regarding the disposition of proceeds, including the return of monies paid for

necessary repairs and expenses to the purchaser following the vacating of the

foreclosure sale).




                                          -6-
      The First District’s holding in Griffin, 248 So. 3d at 192, that “the circuit

court did not have jurisdiction to entertain Griffin’s third-party motion for damages

after it rendered the final judgment of foreclosure in 2010,” is too broad. Contrary

to the First District’s holding in Griffin, circuit courts retain postjudgment

jurisdiction to address a number of possible issues that can arise. See, e.g., Grace

v. Hendricks, 140 So. 790, 792-93, 795 (Fla. 1932) (concluding that the circuit

court in a foreclosure case did not exceed its authority when, after entering the

final decree of foreclosure, the circuit court stayed the scheduled sale and later

reopened the pleadings, thereby vacating the foreclosure decree); Citation Way

Condo. Ass’n, Inc. v. Wells Fargo Bank, N.A., 172 So. 3d 558, 559 (Fla. 4th DCA

2015) (concluding that the circuit court had jurisdiction to adjudicate postjudgment

dispute regarding unpaid condominium assessments); Blue v. Covington Cty. Bank,

77 So. 3d 909, 911 (Fla. 1st DCA 2012) (reservation of jurisdiction in a final

judgment to determine a set-off in a foreclosure sale indicates that “judicial labor is

not complete” and appellate review is therefore premature). Accordingly, a circuit

court has postjudgment jurisdiction over matters that arise in various contexts,

including during the vacating of a judicial foreclosure sale.

                                III. CONCLUSION

      To summarize, we conclude that the circuit court had continuing jurisdiction

to consider Griffin’s motion for damages after it rendered the final judgment of


                                         -7-
foreclosure. Accordingly, we quash the First District’s decision and remand for

further proceedings consistent with this opinion.

      It is so ordered.

CANADY, C.J., and LABARGA and LAWSON, JJ., concur.
LAWSON, J., concurs specially with an opinion, in which CANADY, C.J., and
POLSTON and LABARGA, JJ., concur.
MUÑIZ, J., dissents with an opinion.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION AND,
IF FILED, DETERMINED.

LAWSON, J., concurring and concurring specially.

      I fully concur in the majority opinion and write separately to address the

dissent’s arguments that this Court does not have conflict jurisdiction.

      We have jurisdiction to review any decision of a district court of appeal “that

expressly and directly conflicts with a decision of . . . the supreme court on the

same question of law.” Art. V, § 3(b)(3), Fla. Const. In Macfarlane v.

Macfarlane, 39 So. 995, 998 (Fla. 1905), and Bridier v. Burns, 4 So. 2d 853, 855

(Fla. 1941), opinion supplemented on other grounds, 7 So. 2d 142 (Fla. 1942), this

Court ordered the lower court to determine amounts owed to the purchaser

following a vacated foreclosure sale. In contrast, in the decision on review,

LaSalle Bank v. Griffin, 248 So. 3d 191, 193 (Fla. 1st DCA 2018), the First District

held that entry of the final judgment of foreclosure divested the circuit court of

jurisdiction to resolve this very question.


                                         -8-
      The relevant “question of law” is whether a trial court has jurisdiction to

determine amounts owed to a purchaser following a vacated foreclosure sale. On

this question, the First District’s holding in LaSalle and the remand instructions

“expressly” given by this Court in Macfarlane and Bridier are irreconcilable—and

therefore “directly” conflict with one another. While the dissent argues that this

Court simply “assumed that the trial court had the requisite jurisdiction on remand”

and “did not render a decision on the jurisdictional issue,” dissenting op. at 11, I do

not see why the lack of analysis or a failure to add what would have been a

redundant statement—that the trial court was authorized to make the determination

that it erred in not making originally and was being commanded to make on

remand—removes this question of law from the decision. Even if jurisdiction was

not a “focus” of Macfarlane and Bridier, dissenting op. at 11, at the core of both

decisions were express remand directions that were necessarily predicated upon

and dependent on a conclusion that the lower court had jurisdiction to resolve these

issues as part of the foreclosure action. See Blackhawk Heating & Plumbing Co.,

Inc. v. Data Lease Fin. Corp., 328 So. 2d 825, 827 (Fla. 1975) (“A trial court is

without authority to alter or evade the mandate of an appellate court absent

permission to do so [and] [i]f the trial court fails or refuses to comply with the

appellate court’s mandate, the latter may, generally speaking, take any steps or

issue any appropriate writ necessary to give effect to its judgment.”) (citation


                                         -9-
omitted); see also Mobley v. Mobley, 920 So. 2d 97, 102 (Fla. 5th DCA 2006)

(holding that when an appellate court issues specific instructions, a lower court

“must carry out those instructions and not stray”). In other words, this Court

expressly commanded the lower court to do what the First District held a trial court

cannot do and thereby decided that the lower had the jurisdiction to do it. The

resulting express and direct conflict vests this Court with discretionary jurisdiction

under article V, section 3(b)(3) of the Florida Constitution.

CANADY, C.J., and POLSTON and LABARGA, JJ., concur.

MUÑIZ, J., dissenting.

       I respectfully dissent, because I believe we lack jurisdiction to decide this

case. The majority bases jurisdiction on an asserted conflict between the First

District’s decision in this case and this Court’s decisions in Bridier v. Burns, 4 So.
2d 853 (Fla. 1941), and Macfarlane v. Macfarlane, 39 So. 995 (Fla. 1905). For

there to be conflict jurisdiction, however, our constitution requires that the decision

under review expressly and directly conflict with a “decision” of a different district

court or of this Court “on the same question of law.” Art. V, § 3(b)(3), Fla. Const.

It follows from the structure of article V that each of the assertedly conflicting

decisions must be one with precedential value on the relevant question of law. I do

not believe that this test is satisfied here.




                                           - 10 -
      The question of law that the First District decided in LaSalle Bank is

whether the circuit court exceeded its jurisdiction by “considering a motion for

damages due to betterment that a third party purchaser filed against [LaSalle] after

the circuit court entered a final judgment of foreclosure in [LaSalle’s] favor.”

LaSalle Bank v. Griffin, 248 So. 3d 191, 191 (Fla. 1st DCA 2018). The First

District concluded that the circuit court had, in fact, exceeded its jurisdiction by

proceeding on the motion. The majority finds conflict with language in Bridier

and Macfarlane indicating that, in proceedings following vacatur of a foreclosure

sale, a trial court could resolve issues like the one raised by the third-party

purchaser here. See Bridier, 4 So. 2d at 855 (directing chancellor to determine

credits and debits accrued since vacated foreclosure sale); Macfarlane, 39 So. at

998 (remanding to chancellor for accounting of credits and debits due purchaser

after vacated foreclosure sale).

      Unlike the First District in LaSalle Bank, however, this Court in Bridier and

Macfarlane did not render a decision on the jurisdictional issue that this case

squarely presents—at least not a decision with any precedential value. Instead, in

those cases this Court simply assumed that the trial court had the requisite

jurisdiction on remand. The jurisdictional issue was not a focus of those cases;

there is no indication on the face of our opinions that the trial court’s jurisdiction

was in dispute or that our Court gave the issue deliberate consideration. As a


                                         - 11 -
result, in my view, Bridier and Macfarlane have no precedential value on the

asserted conflict issue. Cf. United States v. L. A. Tucker Truck Lines, Inc., 344
U.S. 33, 38 (1952) (“Even as to our own judicial power or jurisdiction, this Court

has followed the lead of Chief Justice Marshall who held that this Court is not

bound by a prior exercise of jurisdiction in a case where it was not questioned and

it was passed sub silentio.”).

      We long ago recognized that a “limitation of review to decisions in ‘direct

conflict’ clearly evinces a concern with decisions as precedents as opposed to

adjudications of the rights of particular litigants.” Ansin v. Thurston, 101 So. 2d
808, 811 (Fla. 1958). This emphasis on the precedential value of decisions

respects the structure of Article V, which makes the district courts of appeal the

final stop in most cases and gives this Court discretionary conflict jurisdiction to

ensure harmony in the law. In the absence of a conflict of decisions with

precedential value, there is nothing of significance to harmonize.

      Under these circumstances, I respectfully conclude that we lack jurisdiction

to review the First District’s decision in this case.

Application for Review of the Decision of the District Court of Appeal – Direct
Conflict of Decisions

      First District - Case No. 1D17-5122

      (Bay County)




                                         - 12 -
Michael S. Burke and Gregory J. Philo of Burke Blue P.A., Panama City Beach,
Florida,

      for Petitioner

Allison Morat of Bitman O’Brien & Morat, PLLC, Lake Mary, Florida,

      for Respondent




                                    - 13 -